PARSONS, J.
The counsel of the prisoners relies upon Rex v. Davis and another, 25 Eng. Comm. L. Rep. 341, to show that the evidence should have been excluded. But that case does not show that it should have been excluded as matter of legal right, and we certainly can not go that length. The two indictments were for different and distinct crimes; and in the other case these prisoners were indicted and tried jointly with another person. The evidence of the crime in this case was no.t given on the trial of that, to prove the crime, hut only to connect the parties in a common design and confederacy. These prisoners were not convicted of this crime upon that indictment, though the evidence of this crime may have contributed to connect the parties in the commission of that. Whether for such a purpose it was admissible, was a question to he settled in that case, hut not in this. This is the only question which the court below referred to this court.
The judgment is affirmed.